COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-17-00411-CR
                                NO. 02-17-00412-CR


ANTHONY ANDERSON                                                      APPELLANT

                                          V.

THE STATE OF TEXAS                                                       STATE

                                      ------------

         FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY
                TRIAL COURT NO. 1465691D, 1468433D

                                      ------------

                                      ORDER

                                      ------------

      On the court’s own motion, it is ORDERED that the trial court clerk deliver

the originals of State’s Exhibit No. 94 (DVD-Roof Surveillance), State’s Exhibit

No. 98 (CD-Cell Phone Info.), and State’s Exhibit No. 112 (DVD-Jail

Surveillance) to this court no later than Thursday, July 5, 2018.

      The exhibits will be returned to the trial court upon issuance of the

mandate.

      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the trial court clerk, and the court reporter.
DATED June 27, 2018.

                           PER CURIAM




                       2